Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the A
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,526,744 B2 in view of US 2007/0125132 A1 (Hwang) in further view of EP 2930263 (Wishney)
Claims 1-10 of the patent discloses the limitations of claims 1-14 of the instant application including a second hole (equivalent to “a hole” in the patent), the patent discloses all the limitations except for a first hole provided at one side of the door glass and the guide duct inclining downwards from the second opening to the second hole. Hwang shows a door glass (44, Fig.4) having a first hole (at 44a) provided at one side of the door glass. It would have been obvious to one having ordinary skill in the art to a first hole on one side of the door glass, such as shown by Hwang, in order to provide a protruding opening flange to securely engage with the door body. Regarding the limitation of the duct inclining downwards, Wishney shows a guide duct (320, Fig.4) .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2930263 (Wishney) in view of US 2008/0028804 (Hoppe).
With respect to claim 1, Wishney teaches a washing machine, comprising a cabinet having a first opening and a washing space therein; a door assembly (70, 310) configured to open or close the first opening, wherein the door assembly includes a door body (71, Fig.3, Fig.4) having a second opening (330) into which laundry is inserted, a door glass (72) having a second hole (340, Fig.5) provided at another side of the door glass and a guide duct (320, Fig.4) enclosing a connection between the second opening (330) and the second hole  (340, Fig.4), and inclining downwards from the second opening (330) to the second hole (340, Fig.4). With respect to claim 1, Wishney doesn’t explicitly teach a first hole provided at one side of the door glass, however Wishney does disclose that door body 71 and door glass 72 are two separate housings that are coupled together (section 0059). Hoppe shows two glass parts (10, 9) coupled together, the door glass (9) having a first hole (front opening) provided at one side of the door glass. It would have been obvious to one having ordinary skill in the art to include a front opening/hole to the door glass of Wishney where the door glass (72) 
With respect to claim 2, the combination (Wishney) shows an auxiliary door (310, Fig.3) configured to open and close the second opening (330), the auxiliary door including an insulating portion (section 0064).  
With respect to claims 11 and 12, the combination (Wishney) teaches a sealing member (diaphragm, section 0080) arranged around a perimeter of the second hole (340) but doesn’t explicitly teach the sealing member has a cap. Hoppe shows wherein the sealing member includes a sealing cap (at end of 16, Fig.5) having one end connected with a hole.  It would have been obvious to include a sealing cap to the sealing member of modified Wishney, such as shown by Hoppe, in order to tightly seal the two parts together.
With respect to claim 4, the combination shows (Hoppe) wherein the sealing member (16, Fig.5) further includes a contact surface with faces the door glass (9, Fig.5).
With respect to claim 7, the combination shows (Hoppe) wherein the sealing member includes a sealing ring (sealing member 16 is a ring around the opening of door glass 9) having a ring shape and located between a coupling groove (at 14) and a coupling protrusion (at 13, Fig.5).  
With respect to claim 13, the combination shows wherein the first hole of the door glass is bigger than the second hole of the door glass (first hole is entire front opening which is bigger than the second hole at the rear of the modified door glass).  
.
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2930263 (Wishney) in view of US 2008/0028804 (Hoppe) in further view of US 2004/0020246 A1 (Yun).
With respect to claim 3, the combination doesn’t teach a sealing agent. Yun teaches wherein the sealing member further includes a sealing agent (650, Fig.4) configured to attach the other end of the sealing cap to the door glass (630/600). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sealing agent to the sealing cap of modified Wishney, in order to securely attach to the door glass. 

Response to Arguments
6.	Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIWOT E TEFERA/Examiner, Art Unit 3637